Citation Nr: 1412754	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-43 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder (MDD), also diagnosed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1993 to October 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to a higher initial rating for MDD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On September 16, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a submission received September 16, 2013, the Veteran withdrew the appeal of the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.


REMAND

Service connection is in effect for MDD, currently rated 50 percent disabling.  The Veteran seeks a higher initial rating.  In private treatment records dated between January 2010 and October 2012, Dr. Hoeper noted worsening psychiatric symptoms.  The Board interprets this as an assertion that the Veteran's service-connected MDD (also diagnosed as PTSD) has worsened since the most recent examination in November 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his acquired psychiatric disorder.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.  

The record indicates that the Veteran has had regular private outpatient mental health treatment with Dr. Hoeper at Goldsboro Psychiatric Clinic but the most recent private treatment records in the claims file are dated October 2012.  On remand, the Veteran should have the opportunity to identify any outstanding private or VA treatment records relevant to mental health dated from October 2012 to the present.  Any identified records and current relevant VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private providers who treated him for mental health after October 2012.  After securing any necessary authorizations, obtain any such private treatment records.  Obtain any relevant records from the Durham VA Medical Center dated after July 2013.

2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected MDD (also diagnosed as PTSD).  The examiner should review the claims file and note such review in the report.

3.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


